Thompson, J.,
delivered a concurring opinion.
I concur in the conclusion reached by my learned associates and in much of the reasoning of their opinion ; but I am not prepared to say whether or not the so-called “ Thumb ” is to be regarded for all purposes as surface water merely. The cases cited in the majority opinion and others which I have examined, in defining running streams, confine themselves to stating the distinction between water flowing in well-defined channels for the whole or the greater part of the year, and water which merely spreads out over the surface of the country, or through sloughs and swales. None of them have had to deal with a body of water of this peculiar character. The Thumb appears to be a bay or arm putting out for a short distance from a running stream, filled with water for the most of the year and having well-defined banks. I am not prepared to say whether or not for some purposes it is not to be regarded as a part of the running stream itself and whether its banks, so far as they are well defined, are not to be regarded as mere deflections of the banks of Whitewater river. I am not prepared to say, for instance, whether a man owning land at the head of the Thumb, or anywhere upon it above this *626obstruction, would not have a standing in court to complain of this obstruction on the ground that, being a riparian owner, it cut him off from access to the main stream, or by damming up this portion of the main stream, preventing the flow of water into it from the stream and the flow of water out of it into the stream, and thereby changing the character of the water, rendering it stagnant and unfit for the use of Ms cattle. I want to guard against committing myself to an opinion which may be quoted as authority upon such a question, one way or the other, should it hereafter arise.
But on the clearest grounds the plaintiff is not entitled to any relief in this case. What is the ground upon which relief is claimed ? It is, that by damming up the Thumb the waters of the Whitewater in time of flow are gorged in' the elbow out of which the Thumb puts, whereby they are more liable to impinge against the plaintiff’s railway embankment and wash it away. But how is it that the Thumb comes tojbe such an important vent for the waters of the river in time of flow ? It is not because the Thumb itself between its banks, so far as they are defined, is a basin large enough to hold any ■considerable amount of water; it is shown that it is not. It is but one hundred and fifty feet wide at its mouth and not more than six hundred feet in its whole length. The reason why it affords a vent for the waters of the river in time of flow is, that those waters flowing through it spread out over the country beyond in the form of surface water. Now it is not shown that the plaintiff is the owner of the land over which the waters ■of the Whitewater so spread out after flowing through the Thumb. Those waters so spreading out clearly assume the form of surface water, and in respect of the flow of such water a railway company has no right of easement in the lands of any other proprietor. It is simply asking an injunction against the defendants for depriving them of an easement of surface flowage over ■other people’s lands for the protection of its railway ■embankment, when no such easement exists in law. *627Aside from this, I should not be prepared to say that if the railway company owned the lands thus subject to overflow through the Thumb in times of freshet, it would have a right to an injunction upon the evidence which is contained in this record. Such relief is not granted except where there is plain danger; and here there is nothing more than the theory or opinion of witnesses that the damming up of the Thumb will to some extent increase the height of the water in the river ; but that it will increase it to any great extent is not a just conclusion from this testimony. If we are at liberty to consider well-known facts of science, ■ we might come to the conclusion that the effect would be merely to cause a greater scouring in the bottom of the river, deepening its channel, and diminishing the probabilities of the catastrophe against which this injunction is sought.
In regard to the conclusions arising in] respect of the assessment of damages on the injunction bond, I concur with what is said in the conclusion of the court.